Name: Commission Directive 98/39/EC of 5 June 1998 adapting to technical progress Council Directive 75/321/EEC relating to the steering equipment of wheeled agricultural or forestry tractors (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  organisation of transport;  means of agricultural production;  European Union law
 Date Published: 1998-06-16

 Avis juridique important|31998L0039Commission Directive 98/39/EC of 5 June 1998 adapting to technical progress Council Directive 75/321/EEC relating to the steering equipment of wheeled agricultural or forestry tractors (Text with EEA relevance) Official Journal L 170 , 16/06/1998 P. 0015 - 0015COMMISSION DIRECTIVE 98/39/EC of 5 June 1998 adapting to technical progress Council Directive 75/321/EEC relating to the steering equipment of wheeled agricultural or forestry tractors (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 75/321/EEC of 20 May 1975 on the approximation of the laws of the Member States relating to the steering equipment of wheeled agricultural or forestry tractors (1), as last amended by European Parliament and Council Directive 97/54/EC (2), and in particular Article 4 thereof,Whereas it is now appropriate to regard a motor breakdown as a potential cause of failure of the special assistance device which could cause the steering to lock;Whereas Directive 75/321/EEC should therefore be amended accordingly;Whereas the provisions of this Directive are in line with the opinion of the Committee on Adaptation to Technical Progress introduced by Council Directive 74/150/EEC (3), as last amended by Directive 97/54/EC,HAS ADOPTED THIS DIRECTIVE:Article 1 In the Annex to Directive 75/321/EEC, the first sentence in item 2.2.4.1.2 is replaced by the following:'If the tractor is fitted with servo-steering equipment as defined in 1.2.1.3, and provided that such equipment has a wholly hydraulic steering gear, it must be possible, should the special device or motor fail, to carry out the two manoeuvres specified in 2.2.1.3 using a special additional device`.Article 2 1. From 1 May 1999 no Member State may:- refuse, in respect of a type of tractor, to grant EC type-approval, to issue the document referred to in the third indent of Article 10(1) of Council Directive 74/150/EEC, or to grant national type-approval, or- to prohibit the entry into service of tractors,if those tractors meet the requirements of Directive 75/321/EEC, as amended by this Directive.2. From 1 October 1999, Member States:- may no longer issue the document referred to in the third indent of Article 10(1) of Directive 74/150/EEC for any type of tractor that does not meet the requirements of Directive 75/321/EEC, as amended by this Directive,- may refuse to grant national type-approval in respect of any type of tractor that does not meet the requirements of Directive 75/321/EEC, as amended by this Directive.Article 3 1. Member States shall bring into force the laws, regulations and administrative provisions necessary in order to comply with this Directive not later than 30 April 1999. They shall forthwith inform the Commission thereof.When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.2. Member States shall transmit to the Commission the text of the essential provisions of national law that they adopt in the area covered by this Directive.Article 4 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 5 This Directive is addressed to the Member States.Done at Brussels, 5 June 1998.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 147, 9. 6. 1975, p. 24.(2) OJ L 277, 10. 10. 1997, p. 24.(3) OJ L 84, 28. 3. 1974, p. 10.